DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received 2/17/2021.  Claims 1, 5, 8, and 12 were amended.  No claims were cancelled.  No new claims were added by this amendment.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, evidence that the "the vacuum cleaner is configured to perform as an unassisted upright vacuum when the robotic vacuum cleaner is detached" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “system” in Claims 1-7, and “wireless device” in Claims 6 and 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8, and therefore dependent Claims 9-14, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, Claim 8 recites the limitation "the vacuum cleaner is configured to perform as an unassisted upright vacuum when the robotic vacuum cleaner is detached".  The definition of “unassisted” from the Cambridge Dictionary is “without being helped by anyone or anything”.  Therefore, the scope of the new claim limitation is interpreted as being “the vacuum cleaner is configured to perform as an upright vacuum without being helped by anyone or anything when the robotic vacuum cleaner is detached”.  The Applicant disclosure states that “In operation, the user can operate the vacuum cleaner 100 as an upright vacuum cleaner.” And “the robotic nozzle 180 can use one or both of its own motor and the motor 130 of the vacuum cleaner to assist the operator to move the vacuum cleaner”.  However, there is no disclosure in the drawings or specification that supports the understanding of how the upright vacuum is used without manual operation when the robotic vacuum cleaner is detached as claimed.  Therefore this claim amendment includes new matter that is not previously disclosed in the application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8, and therefore dependent Claims 9-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitation "the vacuum cleaner is configured to perform as an unassisted upright vacuum when the robotic vacuum cleaner is detached".  The scope of an “unassisted upright vacuum cleaner” is unclear.  The definition of “unassisted” from the Cambridge Dictionary is “without being helped by anyone or anything”.  Therefore, the scope of the claim limitation is interpreted as being “the vacuum cleaner is configured to perform as an upright vacuum without being helped by anyone or anything when the robotic vacuum cleaner is detached”.  The Applicant disclosure states that “In operation, the user can operate the vacuum cleaner 100 as an upright vacuum cleaner.” And “the robotic nozzle 180 can use one or both of its own motor and the motor 130 of the vacuum cleaner to assist the operator to move the vacuum cleaner”.  However, there is no disclosure in the drawings or specification that supports the understanding of how the upright vacuum is used without manual operation when the robotic vacuum cleaner is detached as claimed.  Therefore the interpretation of the claim is indefinite.
 100
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2007/0157416 (hereafter Lee et al. 2007).

Regarding Amended Claim 1, Lee et al. 2007 anticipates:
1. (Currently Amended) A system (robot cleaning system, Title), comprising: 
a nozzle (cleaning robot 10) that is detachable from a rest of a vacuum cleaner (cleaner 100), wherein: 
the nozzle is configured to perform as a vacuum nozzle of the vacuum cleaner when attached to the vacuum cleaner (Claim 8, wherein the body of the cleaning robot is coupled to the cleaner to perform manual cleaning and automatic cleaning simultaneously), 
, and 
the rest of the vacuum cleaner is operable to vacuum when the nozzle is detached from the vacuum cleaner (Figure 1 and Paragraph [0037] –perform manual cleaning after the cleaning robot 10 is separated from the cleaner 100).
  
Regarding Claim 3, Lee et al. 2007 anticipates:
3. (Original) The system according to claim 2, wherein the nozzle (cleaning robot 10) is configured to suck particles based on a second motor (blower 34) of the nozzle when the nozzle is detached from the vacuum cleaner (cleaner 100).  

Regarding Claim 4, Lee et al. 2007 anticipates:
4. (Original) The system according to claim 1, wherein the nozzle (cleaning robot 10) includes a battery (rechargeable battery 60) that is recharged when the nozzle is attached to the vacuum cleaner (cleaner 100).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 7,412,748 (hereafter Lee et al.

Regarding Amended Claim 1, Lee et al. teaches:
1. (Currently Amended) A system (robot cleaning system, Title), comprising: 
a nozzle (nozzle of first cleaning unit 100) that is detachable from a rest of a vacuum cleaner (second cleaning unit 200)(Figure 1), wherein: 
the nozzle is configured to perform as a vacuum nozzle (with brush 116 and inlet 113) of the vacuum cleaner when attached to the vacuum cleaner (first cleaning unit 100)(Figure 4), 
, and 
the rest of the vacuum cleaner is operable to vacuum when the nozzle is detached from the vacuum cleaner (see discussion below). 
 
Lee et al. discloses an upright cleaner (second cleaning unit 200) with a second blower 220 and second dust collector 230.  As shown in Figure 4 it is capable of creating a vacuum air flow at connector 240 to create suction through the first cleaning unit 100 when connected.  Figure 3 shows the second cleaning unit 200 with the nozzle (cleaning unit 100) detached from the vacuum cleaner.  Lee does not specifically disclose that any external connection that connects to the connector 240 when the first cleaning unit is disconnected.  It would have been obvious to one with ordinary skill in the art at the time of the invention that 

Regarding Claim 2, Lee et al. teaches:
2. The system according to claim 1, wherein the nozzle (nozzle of first cleaning unit 100) is configured to suck particles based on a first motor (motor of second blower 220) of the vacuum cleaner (second cleaning unit 200) when the nozzle is attached to the vacuum cleaner (second cleaning unit 200)(Figure 4).  

Regarding Claim 3, Lee et al. teaches:
3. The system according to claim 2, wherein the nozzle (nozzle of first cleaning unit 100) is configured to suck particles based on a second motor (motor of first blower 120) of the nozzle when the nozzle is detached from the vacuum cleaner (second cleaning unit 200)(Figure 2).  

Regarding Claim 4, Lee et al. teaches:
4. The system according to claim 1, wherein the nozzle (nozzle of first cleaning unit 100) includes a battery (rechargeable battery 160) that is recharged (through power terminal 251) when the nozzle is attached to the vacuum cleaner (second cleaning unit 200).  

Regarding Amended Claim 5, Lee et al. teaches:
5. (Currently Amended) The system according to claim 1, wherein contents of a dust bin (first dust collector 130) of the nozzle (nozzle of first cleaning unit 100) are emptied into a dust bin (second dust collector 230) of the vacuum cleaner (second cleaning unit 200) when the nozzle is attached to the vacuum cleaner (Column 5, Line 56-Column 6, Line 16 and Figure 4).  

Regarding Claim 7, Lee et al. teaches:
7. The system according to claim 1, wherein the vacuum cleaner (second cleaning unit 200) performs as an upright vacuum cleaner (Figure 4) when the nozzle (nozzle of first cleaning unit 100) is attached to the vacuum cleaner.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2007/0157416 (hereafter Lee et al. 2007) in view of Shin Dong Min et al. KR 20120090707 A (hereafter Shin Dong Min et al.).

Regarding Claim 6, Lee et al. teaches:
6. The system according to claim 1, wherein the nozzle (cleaning robot 10) acting as the robotic vacuum cleaner is controlled wirelessly by a wireless device (see discussion below).  

. 

Response to Arguments
Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous rejection under 35 U.S.C. 112(b).   

Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed February 17, 2021, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1-5 and 7-12 under Lee et al. US 7,412,748 have been fully considered and are persuasive.  Therefore the rejections have been withdrawn.  As necessitated by amendment, Claims 1, 

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed February 17, 2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 6, 13, and 14 under Lee et al. US 7,412,748 have been fully considered and are persuasive.  Therefore the rejections have been withdrawn.  As necessitated by amendment, Claim 6 has been rejected under Lee et al. US 2007/0157416 in view of Shin Dong Min et al. KR 20120090707 as presented above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC CARLSON/Primary Examiner, Art Unit 3723